Citation Nr: 1709627	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS) of the thoracolumbar spine in excess of 10 percent from December 6, 2012 to August 23, 2016 and in excess of 20 percent thereafter.

2. Entitlement to an increased evaluation in excess of 10 percent for right side sciatic nerve impairment.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to November 2008.  He received the Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, by way of a January 2013 rating decision, the RO increased the ratings for the back disability to 10 percent effective December 6, 2012 and assigned a separate 10 percent rating for right sciatic nerve impairment associated with IVDS.  By way of a May 2013 rating decision, the RO denied entitlement to a TDIU.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference; a transcript of that hearing is of record.  

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Unfortunately, as will be discussed in detail below another REMAND is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a review of the record reflects that further development is necessary.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. Niether of the VA examinations provide findings for both active and passive range of motion.  While the 2015 examination noted no pain with weight bearing, the 2012 examination did not provide any findings on this matter.  Accordingly, further examination is necessary.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran has a combined rating of 40 percent from November 8, 2008 to December 6, 2012 and a 50 percent combined rating thereafter.  Therefore, the Veteran does not meet the schedular rating criteria for TDIU.

The Board is unable to determine whether referral for extraschedular consideration of a TDIU is warranted.  At his December 2012 VA examination the Veteran reported that he quit his job due to his back disability.  The examiner opined that the Veteran's back disability impacts the Veteran's ability to work in that he is limited in standing, carrying, lifting, or walking.  At his August 2013 Board hearing the Veteran explained that he had worked in a local public works department from December 2011 to March 2012 but quit because his back pain became too much.  He reported that he had worked for his family in the real estate business, doing paperwork and staging homes, on and off for the past four years.  The Veteran's father reported that he and his wife do most of the lifting and yard work required in staging homes because the Veteran is unable to due to his back pain.  The 2016 VA examiner opined that the Veteran is capable of employment as long as he does not have to do strenuous physical activities such as lifting over 25 pounds, bending, running, prolonged sitting and standing.  In February 2017 the Veteran's representative argued that the Veteran was trained only as a machine gunner in service and his education and vocational level should be considered in terms of what jobs are open to him. 

The central inquiry in awarding TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis -- including but not limited to employment in a protected environment such as a family business or sheltered workshop -- when earned annual income exceeds the poverty threshold.  Id.

The Veteran's claims file does not include a formal application for TDIU, VA Form 21-8940, and has limited information on his education, training, and work experience.  The record further does not indicate whether his work in his family's real estate business may be marginal employment.  Therefore, further development of the record is necessary.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU.  Based on his response, develop the record as necessary to determine the Veteran's education, training, and work experience, to include whether his work in his family's real estate business represents marginal employment.

2. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected back. Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's back. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition. Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2015).





